Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lan Ko on 8/17/22. This amendment is required because: while there is adequate written description for methods of screening antibodies to determine whether the antibodies have recited functions, claim 2 requires an antibody with recited functions and no such antibody has been adequately described.

The application has been amended as follows: 

Cancel claim 2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant claims is Ko et al (Mol Cell Bio, 2002, 22(1):357-369), which teaches GT198 and discusses an antibody that binds GT198. However, Ko et al does not teach or suggest a method of screening an antibody to determine whether the antibody binds GT198 protein consisting of SEQ ID NO:6 or SEQ ID NO:13, measuring the ability of the antibody to inhibit the transcriptional activity of said GT198 protein, and identifying an antibody that both binds to and inhibits said GT198 protein as a therapeutic anti-GT198 antibody for the treatment of human cancer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642